Citation Nr: 1107561	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 
1968.

This matter is on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a January 2010 decision, the Board denied the appeal for 
entitlement to service connection for PTSD.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims.  In July 2010, the Court vacated the Board's decision and 
remanded the case for additional development related to any 
acquired psychiatric disorder, other than PTSD.  This case is 
being remanded for further development consistent with the 
Court's Order.

The Veteran testified before the undersigned Veterans Law Judge 
in December 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

Here, the Veteran served in the Marine Corps from December 1966 
to October 1968.  During this period of active duty, he was 
deployed to the Republic of Vietnam in August 1967 where, very 
shortly thereafter, he shot himself through the foot with his own 
M-16 rifle.  He is currently service-connected for the residuals 
of this disability.  He subsequently underwent treatment for this 
injury but, while he was considered fit for duty from an 
orthopedic standpoint, a psychiatric evaluation performed in 
conjunction with his treatment led to a diagnosis of a passive-
aggressive personality with a passive-dependent type.  

Evaluating psychiatrists also noted that the Veteran "took every 
possible step to receive [a] hardship discharge" prior to his 
deployment to Vietnam.  Moreover, while he couldn't remember the 
details surrounding his wound, he did recall thinking about how 
to be back in the U.S. with his wife and family.  An examination 
in August 1967 indicated that he was "slight anxious" and 
mildly depressed, leading to the recommendation that he be 
discharged from active duty.  

The Veteran was ultimately evacuated to the Naval Hospital in 
Bethesda, Maryland, in October 1967.  There, examining 
psychiatric physicians found no evidence necessitating a 
psychiatric discharge and was pronounced fit for duty.  Instead 
of returning to duty, however, he went absent without leave 
(AWOL) from November 1967 to January 1968.  After he returned to 
duty status, he applied for, and received, a hardship discharge 
from active duty in October 1968.  

As relevant to the current claim, the Veteran submitted a claim 
for PTSD in February 2004, which was ultimately denied by the 
Board in January 2010 on the basis that he did not have a 
diagnosis for this disorder.  As was noted above, the issue was 
appealed to the Court of Appeals for Veterans Claims in March 
2010.  The Court partially vacated the Board's decision, and 
remanded the case for further development, but only to the extent 
that the Board had failed to properly address/consider the 
Veteran's implied claim for service connection for psychiatric 
disorders other than PTSD.  


As was noted by the Court, while a claimant may describe only one 
particular mental disorder in a service connection claim, the 
claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as one for any mental 
disability that may reasonably be encompassed by several factors, 
including the claimant's description of the disorder, the 
symptoms the claimant describes, and information the claimant 
submits or VA develops and obtains in connection with the claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2010).  

Here, at an August 2009 VA examination, the Veteran was diagnosed 
with mood depressive disorder and anxiety disorder, and the Board 
must consider entitlement to service connection for these 
disorders as well.  However, at that VA examination, the examiner 
stated that he would "have to resort to mere speculation whether 
or not his current anxiety and depression are in some way related 
to his past military experiences."    

In the context of such opinions by VA examiners, the Court of 
Appeals for Veterans Claims has recently set forth guidelines 
under which the Board may accept an inconclusive VA medical 
report.  In general, the Court stated, it must be clear on the 
record that the inability to opine on questions of diagnosis and 
etiology is not the first impression of an uninformed examiner, 
but rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on the 
requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 
(2010) 

Instead, the Court explained, the reasons why an opinion cannot 
be provided may be due to, for example, the lack of examiner 
expertise in the field or the need for additional testing.  Thus, 
before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion, or the basis must otherwise be 
apparent in the Board's review of the evidence.  Id.; see also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  Jones, 23 
Vet. App. 382, 90 (2010), citing Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  Therefore, it must be clear, from 
either the examiner's statements, or the Board decision, that the 
examiner has indeed considered "all procurable and assembled 
data" by obtaining all tests and records that might reasonably 
illuminate the medical analysis.  Conversely, when the record 
leaves this issue in doubt, it is the Board's duty to remand for 
further development.

In this case, the Board finds that the examiner's statement that 
an opinion may not be provided without resorting to conjecture is 
not sufficiently supported by a thorough rationale.  
Understandably, this examination was directed toward his claim 
for PTSD, which is comprises slightly different criteria for the 
establishment of service connection.  Compare 38 C.F.R. § 3.303 
with 38 C.F.R. § 3.304(f).  Also, this examination preceded the 
Court's decision in Clemons.  As such, the Veteran's history of 
depression and anxiety did not receive significant analysis.  

For these reasons, the Board finds that, the examination report 
is not adequate for purposes with respect to the Veteran's non-
PTSD related psychiatric disorders, and additional clarification, 
if not a new examination, is required in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).

Finally, as an additional matter, the Veteran has claimed to have 
received treatment at VA medical centers since approximately 
1970.  Specifically in April 1998, he stated that he was treated 
by the VA Medical Center in Memphis, Tennessee in 1970 and again 
in 1981.  However, there are no treatment records in the claims 
folder from the time of his discharge until approximately 1993.  
While it does appear that the VA attempted to acquire these 
records at one point, it also appears that these records may have 
been transferred to VA Medical Centers in Dallas, Texas, and 
possibly Cleveland, Ohio.  In any event, it is not clear whether 
these records are indeed unavailable.  As continuity of symptoms 
may be a critical factor in the adjudication of this case, every 
attempt should be made to acquire these records.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain clinical records from the VA 
Medical Center in Memphis, Tennessee, for the 
period from July 2009 to the present.  The RO 
should also attempt to acquire any VA 
treatment records that may be available from 
the VA Medical Centers in Dallas, Texas, and 
Cleveland, Ohio from 1970 onward.  If these 
records are unavailable, the AMC must also 
complete a determination of unavailability 
and notify the Veteran of its findings.  

The RO should also request from the Veteran 
any information about records for private 
psychiatric treatment which has not been 
associated with the claims folder.  If such 
records exist, an attempt should be made to 
acquire them after receiving the Veteran's 
authorization.  

2.  The claims folder should be returned to 
the VA examiner who conducted the examination 
of the Veteran in August 2009.  A copy of 
this remand must be made available to the 
examiner for review as part of the 
examination process.

For each diagnosis of an acquired psychiatric 
disorder, the examiner is asked to provide an 
opinion on whether it is at least as likely 
as not (a 50 percent probability or 
higher) that the Veteran's disorders had 
their onset in service or are otherwise 
etiologically related to his military 
service.
 

The examiner must address the lay statements 
of record, including statements submitted by 
the Veteran, or by any other party, asserting 
that his psychiatric disorders began in 
service and have continued since service.  
Reference should also be made to post-service 
medical records that support or refute the 
Veteran's purported history of a psychiatric 
disorder since active duty service.  

All opinions provided must be thoroughly 
explained, and supported by an adequate 
rationale.  Also, the examiner should note 
that PTSD is not an issue on appeal, and any 
evidence indicative of that disorder is not 
for consideration.  
 
If any requested opinion cannot be provided 
without resorting to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided.  Such an 
explanation should include what evidence or 
testing would be further required in order to 
provide this opinion.  

A new examination of the Veteran is not 
necessary unless deemed so by the examiner.  
If the examiner who conducted the August 2009 
VA examination is unavailable, the Veteran 
should be scheduled for a new examination, 
and the new examiner is asked to provide the 
opinions listed above.  

3. Upon completion of the above, readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, other than PTSD.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



